Citation Nr: 1100521	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-30 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, 
to include as due to alleged exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2007, a statement of the case 
was issued in August 2009, and a substantive appeal was received 
in August 2009.

The Veteran presented testimony at a Board hearing in August 
2010.  A transcript of the hearing is associated with the 
Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record reflects that the Veteran was diagnosed with type II 
non-insulin dependent diabetes in 1998.  He contends that his 
diabetes is related to exposure to herbicides in service, 
specifically with regard to service in Thailand from December 
1966 to December 1967.

VBA Fast Letter 09-20 (May 6, 2009) was issued in conjunction 
with a Memorandum for the Record addressing herbicide use in 
Thailand during the Vietnam Era.  The memorandum contains 
information from the Department of Defense (DoD) regarding sites 
within the United States and abroad where tactical herbicides 
such as Agent Orange were used, tested, or stored.  See VBA Fast 
Letter 09-20.  If the alleged herbicide exposure cannot be 
resolved based on the memorandum, and sufficient information has 
been obtained, an inquiry should be sent directly to the Army and 
Joint Services Records Research Center (JSRRC) for any 
information it can provide that might corroborate the Veteran's 
claimed exposure.  Id.  Thus, the Agency of Original Jurisdiction 
(AOJ) should send an inquiry to the JSRRC for any information 
regarding the Veteran's alleged herbicide exposure in Thailand.

The Veteran's contentions, including as explained in his August 
2010 written correspondence, now include reference to a 
'Compensation & Pension Bulletin' dated in May 2010 contended to 
have pertinently updated the service-department recognition of 
herbicide use in connection with a declassified document.  
Additionally, the Board observes that the Veteran's August 2010 
correspondence lists several chemicals that he "may have come in 
contact with" which he wishes to be contemplated in the 
development and consideration of his claim.

Since it appears that new evidentiary development must be 
completed, this matter must be remanded for such additional 
development.

As this appeal must be remanded in any event, the Board finds it 
is further reasonable to direct the RO/AMC to print out the 
pertinent contents of the DVD submitted by the Veteran in August 
2010 (and currently included in the claims file) such that the 
claims-file will contain a hard copy of the pertinent submitted 
evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should print out the pertinent 
contents of the DVD submitted by the Veteran 
in August 2010 (and currently included in the 
claims file) such that the claims-file will 
contain a hard copy of the pertinent 
submitted evidence.

2.  The RO/AMC should ask the Veteran for a 
detailed statement regarding his alleged 
exposure to herbicides in Thailand.  The 
information sought must include the 
approximate dates, location, and nature of 
the Veteran's exposure.

3.  The RO/AMC should submit a request to the 
JSRRC for any information that might 
corroborate the Veteran's alleged herbicide 
exposure in Thailand.  If sufficient 
information cannot be obtained to meet JSRRC 
guidelines, the RO/AMC should produce a 
formal memorandum for the file documenting 
efforts to obtain this information.  If the 
AOJ is unable to obtain any further 
information from the JSRRC, the appellant 
should be notified of this fact and a copy of 
this notification associated with the file.

4.  After completion of the above, the RO/AMC 
should review the expanded record and 
determine if the Veteran's claims can be 
granted.  The readjudication of this claim 
should include consideration of the Veteran's 
recent contentions concerning alleged 
exposure to chemicals other than herbicides, 
as expressed in his August 2010 written 
correspondence.  If any claim remains denied, 
the RO/AMC should issue a supplemental 
statement of the case and afford the Veteran 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


